Citation Nr: 0900731	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-38 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for intestinal 
parasites, giardia lamblia, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.  

4.  Entitlement to service connection for numbness of the 
hands, to include as due to herbicide exposure. 

5.  Entitlement to service connection for numbness of the 
feet, to include as due to herbicide exposure. 

6.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an effective date earlier than September 
24, 2003 for an award of service connection for PTSD. 

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

9.  Entitlement to an increased (compensable) rating for left 
ankle and foot sprain. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO, in part, continued a 
10 percent disabling rating assigned to service-connected 
intestinal parasites, giardia lamblia, and denied service 
connection for a sleeping problem, asthma, skin disability, 
to include as due to herbicide exposure, and numbness of the 
hands and feet.  

This appeal also stems from rating actions, issued in October 
2005 and October 2007.  By an October 2005 rating action, the 
RO granted service connection for PTSD; an initial 50 percent 
evaluation was assigned, effective September 24, 2003-date of 
receipt of the veteran's claim for service connection for 
PTSD.  The RO determined that the issue of entitlement to 
service connection for a sleeping problem had been disposed 
by the award of service connection for PTSD.  The veteran 
disagreed with the initial 50 percent evaluation and 
effective date of September 24, 2003 assigned to the award of 
service connection for PTSD.  

By an October 2007 rating action, the RO, in part, denied 
entitlement to TDIU, and continued a noncompensable 
disability rating assigned to the service-connected left 
ankle and foot sprain.  

The veteran timely appealed the August 2004, October 2005 and 
October 2007 rating actions to the Board, and this appeal 
ensued.

 By a March 2006 rating action, the RO assigned 
an initial 70 percent disabling rating to the service-
connected PTSD, effective September24, 2003.  As the increase 
to 70 percent for the service-connected PTSD did not 
constitute a full grants of the benefits sought, this issue 
remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2008 letter to the Board, the veteran's 
attorney, on behalf of the appellant, requested a 
videoconference hearing before a Veterans Law Judge at a 
local RO.  To date, the veteran has not been afforded such a 
hearing. 
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2008).

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:
Schedule the veteran for a video 
conference hearing before a Veterans 
Law Judge at a local RO as soon as such 
a hearing is practically possible.  The 
veteran should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2008).

Then, this case should be returned to 
the Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




